Citation Nr: 0701650	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  02-13 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for asthma claimed as 
secondary to PTSD.  

2.  Entitlement to service connection for the residuals of 
transient ischemic attacks or a stroke claimed as secondary 
to PTSD.  




REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney






ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to December 
1970.  From March 1969 to December 1970, he had service in 
the Republic of Vietnam.  

By a rating action in February 2002, the RO denied the 
veteran's claims of service connection for asthma, the 
residuals of transient ischemic attacks and a stroke, and 
PTSD.  The veteran disagreed with those decisions, and this 
appeal ensued.  

In a July 2005 decision, the Board of Veterans' Appeals 
(Board) denied service connection for the residuals of 
transient ischemic attacks and stroke and for asthma.  The 
Board also remanded the issue of service connection for PTSD 
for further development.  

In November 2006, pursuant to a Joint Motion by the veteran 
and VA, the United States Court of Appeals for Veterans 
Claims (Court) vacated the July 2005 decision with respect to 
the claims of service connection for asthma and for the 
residuals of transient ischemic attacks and stroke.   

The Court then remanded those matters to the Board for 
compliance with the instructions in the Joint Motion.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

In the recently granted Joint Motion, the parties agreed 
that, since the claims of service connection for asthma and 
the residuals of transient ischemic attacks and a stroke were 
inextricably intertwined with the issue of service connection 
for PTSD, those claims should be developed together to avoid 
piecemeal litigation.  Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  

Neither party in the Joint Motion addressed the provisions of 
38 U.S.C.A. §§ 5103 (the duty to submit evidence necessary to 
substantiate the claim) or 5103A (when an examination or 
opinion is necessary to make a decision) in finding the 
claims were "dependent" on the claim of secondary 
connection for PTSD and requiring a remand as "necessary for 
appropriate development and readjudication."  

The Board in its decision found that the evidentiary record 
did not show that the claimed asthma was present in service 
or for many years thereafter or, otherwise, was caused or 
aggravated by PTSD or any other psychiatric disability.  

The Board added significantly that the evidence "suggested 
that the veteran's numerous medical conditions could have 
been causing anxiety, but such a relationship would not 
permit the grant of service on a secondary [basis] (sic)."  
The Board also found that none of the competent medical 
evidence "support[ed] the veteran's claim."  

As neither party in the Joint Motion identified any competent 
evidence of record to support the claim of service connection 
for asthma, the RO should once again undertake to notify the 
veteran that he must provide evidence to substantiate his 
assertions that his currently demonstrated asthma was caused 
or aggravated by service-connected PTSD.  

Then, the RO must address the provisions of 38 U.S.C.A 
§ 5103A in determining whether a VA examination or opinion is 
necessary to make a decision.  

In deciding the other matter, the Board found, in essence, 
that the veteran's own treating physician and all the 
neurologic studies provided the best evidence in showing that 
he had not suffered from transient ischemic attacks or a 
stroke or had evidence of "residual neurologic dysfunction" 
attributable thereto.  

The parties in the Joint Motion identified for the 
convenience of the Board references in documents on file to 
the veteran having had a final diagnosis of transient 
ischemic attack in October 2000, a treatment assessment of 
'[r]epeated TIA's' in October 2000, a VA 'Behavioral Health 
Outpatient-Intake' report providing an Axis III diagnosis of 
'TIA [status post] stroke' in April 2001, a VA 'Initial 
Psychiatric Admission Assessment' indicating a past medical 
history of '2 TIA's and an Axis III diagnosis of transient 
ischemic attack in April 2004 and a VA treatment record 
'[f]or TIA's in March 2001.  

However, neither party had discussed how the Board had made 
"erroneous findings" in relying on the medical records from 
the veteran's own treating physician (submitted in support of 
the claim) showing that he had no current disability.  

Once again, neither party in the Joint Motion has identified 
how the current evidentiary record tended to show that the 
veteran had transient ischemic attack or stroke residuals due 
to PTSD.  

The RO in this regard should notify the veteran that he must 
provide evidence to substantiate his assertions that he has 
current transient ischemic attack or stroke residuals that 
were caused or aggravated by PTSD.  

Then, the provisions of 38 U.S.C.A § 5103A must be addressed 
in determining whether a VA examination or opinion is 
necessary to make a decision.  

Finally, in considering claims of service connection, VA must 
notify the veteran of the potential disability rating and 
potential effective date for the award of benefits should 
service connection be granted.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED to the RO the following 
action:

1.  The RO must take all indicated action 
to ensure compliance with VA's duties to 
assist the veteran in the development of 
his claims.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran, as indicated hereinabove, 
must be informed that he should submit 
evidence necessary to support his claims.  

In so doing, please send the veteran a 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as set forth in Dingess/Hartman.  

2.  Then, the RO should undertake any 
other indicated development and then 
readjudicate the issues of service-
connection for asthma and for the 
residuals of transient ischemic attacks 
and a stroke in light of the evidence of 
record.  Such readjudication should be 
made contingent upon completion of the 
development and further adjudication of 
the claim of service connection for PTSD.  

Then, if the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


